Exhibit 10.1

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT AND NOT
WITH A VIEW TO DISTRIBUTION OR RESALE.

Q THERAPEUTICS, INC.

PROMISSORY NOTE

 

$[                    ]

  

Salt Lake City, UT

            , 2013

1. Principal and Interest. Q Therapeutics, Inc., a Delaware corporation (the
“Company”), for value received, hereby promises to pay to the order of
[            ] or its assigns (the “Holder”) in lawful money of the United
States, the principal amount of [            ] ($            ), together with
interest (computed on the basis of a 360-day year) accrued on the unpaid
principal of this Note at the rate of 8.00% per annum commencing on the date
hereof with simple interest accruing. The initial purchase price of this Note
shall be an amount equal to fifty percent (50.0%) of the original face or
principal amount of this Note, as referenced above.

Unless the entire outstanding principal amount of this Note, together with all
accrued but unpaid interest hereon, is converted in full in accordance with the
provisions of Section 2 hereof, this Note, together with all accrued but unpaid
interest thereon, is due and payable (a) on the first to occur of (i) that date
which is 180 days subsequent to the date of execution of this Note; (ii) the
occurrence of a Liquidity Event, as defined below (the first of such events to
occur, the “Maturity Date”), or (b) on demand by written notice following an
Event of Default. The Company shall, on the Maturity Date or, if earlier, within
three (3) business days of receipt of the written notice referred to in the
immediately preceding sentence (the “Payment Date”), pay the outstanding
principal and all accrued and unpaid interest on this Note (as well as any other
amounts payable hereunder) as of the Maturity Date or the Payment Date, as
applicable. A “Liquidity Event” shall mean any of the following: (A) the
consummation by the Company of a Qualified Financing as defined herein below,
(B) the sale by the Company of all or substantially all of its assets, or
(3) the acquisition by a third party of all of the outstanding equity interests
of the Company or the consolidation or merger of the Company with or into any
other corporation or other entity or person, or any other corporate
reorganization, in which the shareholders of the Company immediately prior to
such consolidation, merger or reorganization, own fifty percent (50%) or less of
the Company’s voting power immediately after such consolidation, merger or
reorganization.

The Company shall have one option to extend the Maturity Date of this Note for
an additional 180 days by notifying the holder of this note in writing at least
10 business days prior to the original Maturity Date and paying an extension
fee. The extension fee shall be an amount equal to 25.0% of the then outstanding
principal and interest payable in the form of a note in a form similar to this
Note (the new note shall not have an option to extend the Maturity Date). For
the avoidance of doubt, in no case shall this Note’s Maturity Date exceed a date
that is 360 days from the date hereof.



--------------------------------------------------------------------------------

2. Optional Conversion. In the event of the closing by the Company of a
Qualified Financing (as defined below) on the Maturity Date, should the Company
and a majority of the Note Holders negotiate and mutually agree on terms
converting this Note into a Qualified Financing (“Optional Conversion Terms”),
the Company and Holder agree to convert all of the outstanding principal of, and
accrued interest on, this Note into the shares of stock of the Company or its
successor or affiliated entity issued and sold to the investors in the Qualified
Financing (“QF Conversion Securities”) on the Optional Conversion Terms. A
“Qualified Financing” shall mean the closing of an equity investment in the form
of the Company’s capital stock occurring after the date hereof in which the
Company receives from one or more investors (which investors may include the
Holder) with gross proceeds to the Company of at least $3,000,000 (not including
any debt conversion or cancellation of indebtedness unless allowed by investors
in the Qualified Financing). Upon conversion of this Note in accordance with
this Section 2, then the Holder shall become party to a purchase agreement and
all related agreements, each in customary form, along with the investors
participating in such Qualified Financing.

3. No Usury. This Note is hereby expressly limited so that in no event
whatsoever, whether by reason of deferment or advancement of loan proceeds,
acceleration of maturity of the loan evidenced hereby, or otherwise, shall the
amount paid or agreed to be paid to the Holder hereunder for the loan, use,
forbearance or detention of money exceed the maximum interest rate permitted by
the laws of the State of Delaware or otherwise. If at any time the performance
of any provision involves a payment exceeding the limit of the price that may be
validly charged for the loan, use, forbearance or detention of money under
applicable law, then automatically and retroactively, ipso facto, the obligation
to be performed shall be reduced to such limit, it being the specific intent of
the Company and the Holder hereof that all payments under this Note are to be
credited first to interest as permitted by law, but not in excess of (i) the
agreed rate of interest hereunder, or (ii) that permitted by law, whichever is
the lesser, and the balance toward the reduction of principal.

4. Attorneys’ Fees. If the indebtedness represented by this Note or any part
thereof is collected in any judicial proceedings or if this Note is placed in
the hands of attorneys for collection after default, the Company agrees to pay,
in addition to the principal and interest payable hereunder, reasonable
attorneys’ fees and costs incurred by the Holder, as well as any and all
interest that has accrued on the outstanding principal after the commencement of
bankruptcy, receivership or other judicial proceedings.

5. Transfer.

(a) The rights and obligations of the Company and the Holder of this Note will
be binding upon and inure to the benefit of the successors, assigns and
transferees of the parties hereto.

(b) Notwithstanding the provisions of the legend appearing on the face of this
Note, the Holder may, prior to payment in full hereof, and with the Company’s
consent or approval at its sole discretion, surrender this Note at the principal
office of the Company for transfer or exchange of all or any portion of this
Note; provided, however, that such transferee to which all or a portion of this
Note is transferred (i) shall be an accredited investor, as such term is defined
in Rule 501 promulgated under the Securities Act of 1933, as amended (the
“Securities

 

2



--------------------------------------------------------------------------------

Act”), and (ii) shall agree in writing to be subject to the terms hereof to the
same extent as if it were an original Holder. Within a reasonable time after
notice to the Company by the Holder of its intention to make such exchange and
without expense to the Holder, the Company shall issue in exchange therefor
another note or notes for the same aggregate principal amount as the unpaid
principal amount of the Note so surrendered, having the same rate of interest,
containing the same provisions, and subject to the same terms and conditions as
the Note so surrendered. Each such new Note shall be made payable to such person
or persons, or transferees, as the Holder of such surrendered Note may designate
in writing.

6. Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be faxed or delivered to each party to the
facsimile number or its address set forth below (or to such other facsimile
number or address as the recipient of any notice shall have notified the other
in writing). All such notices and communications shall be effective (a) when
delivered by Federal Express or other overnight courier service of recognized
standing; or (b) when delivered by hand, upon delivery; and (c) when faxed, upon
confirmation of receipt.

 

If to the Holder, to:       Ph If to the Company, to:   

Q Therapeutics, Inc.

615 Arapeen Drive, Ste. 102

Salt Lake City, UT 84108

Ph (801) 582-5400

Fx (801) 582-5401

Attention: Chief Financial Officer

 

With a copy to:

P. Christian Anderson, Esq.

Ballard Spahr LLP

One Utah Center, Suite 800

Salt Lake City, UT 84111

Ph (801-517-6826

Fx (801) 531-3001

7. Event of Default.

(a) General. If an Event of Default (as defined below) occurs, the Holder may,
by notice to the Company, declare the principal amount then outstanding of, and
the accrued interest and all other amounts payable on, this Note to be
immediately due and payable. The Company agrees to give the Holder of this Note
written notice of the occurrence of an Event of Default promptly (setting forth
in reasonable detail all facts related thereto).

 

3



--------------------------------------------------------------------------------

(b) Definition. For purposes of this Note, an “Event of Default” is any of the
following occurrences:

(i) The Company shall fail to pay the outstanding principal and all accrued and
unpaid interest and all other amounts payable on this Note on the Maturity Date;
or

(ii) The Company shall have breached any covenant in this Note (other than a
payment default described in Section 7(b)(i)), and, with respect to breaches
capable of being cured, such breach shall not have been cured within five
(5) days following notice of such breach to the Company by the Holder; or

(iii) Any representation or warranty subject to a materiality qualification made
by the Company herein or any other document referred to herein shall prove to
have been incorrect in any respect, or any representation or warranty not
subject to a materiality qualification made by the Company herein or in any
other such document shall prove to have been incorrect in any material respect;
or

(iv) The Company shall be involved in financial difficulties as evidenced (i) by
its commencement of a voluntary case under Title 11 of the United States
Bankruptcy Code as from time to time in effect, or by its authorizing, by
appropriate proceedings of its Board of Directors or other pleading admitting or
failing to deny the material allegations of a petition filed against it
commencing an involuntary case under said Title 11, or seeking, consenting to or
acquiescing in the relief therein provided, or by its failing to controvert
timely the material allegations of any such petition, (ii) by the entry of an
order for relief in any involuntary case commenced under said Title 11, which
order is not rescinded within 60 days of the date of entry of such order,
(iii) by its seeking relief as a debtor under any applicable law, other than
said Title 11, of any jurisdiction relating to the liquidation or reorganization
of debtors or to the modification or alteration of the rights of creditors, or
by its consenting to or acquiescing in such relief, (iv) by the entry of an
order by a court of competent jurisdiction (A) finding it to be bankrupt or
insolvent, (B) ordering or approving its liquidation, reorganization or any
modification or alteration of the rights of its creditors, or (C) assuming
custody of, or appointing a receiver or other custodian for, all or a
substantial part of its property, or (v) by its making an assignment for the
benefit of, or entering into a composition with, its creditors, or appointing or
consenting to the appointment of a receiver or other custodian for all or a
substantial part of its property; or

(v) The Company shall take any action authorizing, or in furtherance of, any of
the foregoing.

In case any one or more Events of Default shall occur and be continuing, the
Holder may proceed to protect and enforce its rights by an action at law, suit
in equity or other appropriate proceeding, whether for the specific performance
of any agreement contained herein or for an injunction against a violation of
any of the terms hereof, or in aid of the exercise of any power granted hereby
or by law or otherwise. In case of a default in the payment of any principal of
or premium, if any, or interest on this Note, the Company will pay to the Holder
such further amount as shall be sufficient to cover the reasonable cost and
expenses of collection, including, without limitation, reasonable attorneys’
fees, expenses and disbursements. No course of dealing and no delay on the part
of the Holder in exercising any right, power or remedy shall operate as a

 

4



--------------------------------------------------------------------------------

waiver thereof or otherwise prejudice the Holder’s rights, powers or remedies.
No right, power or remedy conferred by this Note upon the Holder shall be
exclusive of any other right, power or remedy referred to herein or now or
hereafter available at law, in equity, by statute or otherwise.

8. Waivers and Amendments. The Company hereby waives presentment, demand for
performance, notice of non-performance, protest, notice of protest and notice of
dishonor. No delay on the part of the Holder in exercising any right hereunder
shall operate as a waiver of such right or any other right. Any term of this
Note may be amended or waived only with the written consent of the Company and
the Holder. Notwithstanding the foregoing, in the event that at any time prior
to date that this Note is paid in full or converted into QF Conversion
Securities, the Company issues any additional convertible bridge notes on terms
more favorable to the holders thereof than contained in this Note, than the
terms and conditions of this Note shall automatically be deemed to be revised to
correspond to such more favorable terms.

9. Governing Law. This Note is being delivered in, and shall be governed by and
construed in accordance with, the laws of the State of Delaware, without regard
to conflicts of laws provisions thereof.

10. Fractional Shares. No fractional shares will be issued in connection with
any conversion hereunder; in lieu of such fractional shares, the Company shall
pay to the Holder in cash that amount of the unconverted principal balance of,
or accrued interest on, this Note.

11. Prepayment. The Company may prepay all or any portion of this Note without
the prior approval of the Holder.

12. Miscellaneous. In the event any one or more of the provisions of this Note
shall for any reason be held to be invalid, illegal or unenforceable, in whole
or in part or in any respect, or in the event that any one or more of the
provisions of this Note operate or would prospectively operate to invalidate
this Note, then and in any such event, such provision(s) only shall be deemed
null and void and shall not affect any other provision of this Note and the
remaining provisions of this Note shall remain operative and in full force and
effect and in no way shall be affected, prejudiced, or disturbed thereby.

13. Arbitration. Any dispute arising under or in connection with any matter of
any nature (whether sounding in contract or tort) relating to or arising out of
this Agreement, shall be resolved exclusively by arbitration. The arbitration
shall be in conformity with and subject to the applicable rules and procedures
of the American Arbitration Association. All parties agree to be (1) subject to
the jurisdiction and venue of the arbitration in the State of Utah, (2) bound by
the decision of the arbitrator as the final decision with respect to the
dispute, and (3) subject to the jurisdiction of the District Courts of the State
of Utah for the purpose of confirmation and enforcement of any award.

[Remainder of Page Intentionally Blank]

 

5



--------------------------------------------------------------------------------

Q THERAPEUTICS, INC.,

a Delaware corporation

By:  

 

Name:  

 

Its:  

 

By:  

 

Name:  

 

Its:  

 

 

6